Title: To James Madison from William Lee, 18 February 1802 (Abstract)
From: Lee, William
To: Madison, James


18 February 1802, Bordeaux. Has sent home on ship Thames bound to Philadelphia the distressed and invalid seamen listed in enclosed document. To avoid the delay necessary to obtain Livingston’s authorization, the captain “consented (by my agreeing to furnish them with provisions and every thing necessary) to take them on board his Vessel, fully persuaded that the Government will make him such compensation for his trouble, as he is justly entitled to.” Encloses copy of his instructions to the captain and an account of his disbursements [not found]. “With much exertion,” Lee has in the last three weeks distributed over one hundred fifty seamen among American ships. In future he will demand shipping articles from arriving American captains and will not allow them to discharge seamen on shore without settling with them in the consular office and arranging for their passage home. Expects this will avoid “much trouble to myself, as well as expence to the United States.”
 

   RC and enclosure (DNA: RG 59, CD, Bordeaux, vol. 1). RC 2 pp. Enclosure (1 p.) is the 10 Feb. agreement of twenty-five seamen, nine of whom signed with their marks, to board the Thames, to obey the ship’s officers, and to make themselves useful during the voyage.


   A full transcription of this document has been added to the digital edition.
